Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 27-36, 39-43, 45-46, and 49 are allowed.
  The following is an examiner’s statement of reasons for allowance:
1. 	The prior art does not appear to disclose or suggest the distinct features “a
decisional multiplexer receiving the specific data and the customer specific data and
providing one of them to the cryptographic algorithm on the basis of a command signal’, recited in the independents claims 27 and 45. Claims 28-36 and 18 are dependent from the independents claims 27 and 45, respectively. 
2.	 The prior art does not appear to disclose or suggest the distinct features
“selecting the specific data or the customer specific data to access different testing
modes”, recited in the independent claim 39. Claims 40-43 and 49 are dependent from the independents claim 39.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
March 11, 2022